DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 11-20, the following limitation is vague: “cache”. It is unclear as to the type of cache. The disclosure appears to reference an in-core cache. 

	Regarding claim 1, the limitation “A method comprising” is vague. It is unclear as to how the method is implemented (i.e. a hardware processor). Claims 2-10 are rejected based on dependency.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. US Patent Application Publication No. 2004/0030668 A1 in view of Chidambaran et al. US Patent Application Publication No. 2008/0098173 A1.

Regarding claim 1, Pawlowski et al. teaches the following:
A method comprising: identifying a snapshot identifier and a snapshot generation identifier of a snapshot [note:  paragraph 0064 “the file system generates operations to load (retrieve) the requested data from disk 130 if it is not resident “in core”, i.e., in the memory” ]; 
storing the snapshot generation identifier in a snapshot attribute set associated with the snapshot identifier [note: paragraph 0064  ];
 populating a file information set with the snapshot generation identifier; and caching the file information set [note:  paragraph 0063, “the file handle is an internal representation of the data structure, i.e., a representation of the inode data structure that is used internally within the file system. The file handle generally consists of components including a file ID (inode number), a snapshot ID, a generation ID and a flog. The file system utilizes the file handle to retrieve .. within the file system structure”  ].
Although Pawlowski et al. teach the invention as cited, they do not explicitly teach a cache; however, Chidambaran et al. teach a memory cache for storing snapshots [note: paragraph 0026 “implementing a client-side cache. In GIG. 2A, a snapshot of a database is associated with a client (201) that is supported by a client-side cache.”, embodiments of the client-side cache may compare the snapshot associated with the client with the current snapshot of the database to determine the cached results that can be invalidated]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward snapshots. A cache memory would provide faster access to the stored data.
Claim 2: The method of claim 1, comprising: validating the file information set to determine whether the file information set corresponds to a stale snapshot [Note: Chidambaran et al., paragraph 0026 “client-side cache may compare the snapshot … to determine the cached results that can be invalidated”; Figure 2A (203) indicating cached results; paragraph 0051 returns invalidated snapshots (if any), however alternatively returns cache worthy (i.e. valid snapshots)].
Claim 3: The method of claim 1, comprising: loading the snapshot of a file system for identifying at least one of the snapshot identifier or the snapshot generation identifier [note: Pawlowski et al., paragraph 0063, “the file handle is an internal representation of the data structure, i.ee., a representation of the inode data structure that is used internally within the file system. The file handle generally consists of components including a file ID (inode number), a snapshot ID, a generation ID and a flog. The file system utilizes the file handle to retrieve .. within the file system structure”

Claim 4: The method of claim 1, comprising: loading the file information set from a cache to identify the snapshot identifier and the snapshot generation identifier comprised within a file handle specified by the file information set [note: Pawlowski et al., paragraph 0064 “the file system generates operations to load (retrieve) the requested data from disk 130 if it is not resident “in core”, i.e., in the memory”].
Claim 5: The method of claim 4, comprising: utilizing the snapshot identifier within the file handle to identify the snapshot attribute set associated with the snapshot identifier [note: Pawlowski et al., paragraph 0063 file handlers].
Claim 6: The method of claim 4, comprising: comparing the snapshot generation identifier stored within the snapshot attribute set with the snapshot generation identifier stored within the file handle to validate the file information set [note: Chidambaran et al., paragraph 0026 “client-side cache may compare the snapshot … to determine the cached results that can be invalidated”; Figure 2A (203) indicating cached results; paragraph 0051 returns invalidated snapshots (if any), however alternatively returns cache worthy (i.e. valid snapshots)].
Claim 7: The method of claim 1, comprising: populating the file information set with a file handle [note: Pawlowski et al., paragraph 0063].
Claim 8: The method of claim 1, comprising: determining that the file information set and a second file information set correspond to a file within a file system [note: Pawlowski et al., Pawlowski et al., paragraph 0063, “the file handle is an internal representation of the data structure, i.ee., a representation of the inode data structure that is used internally within the file system. The file handle generally consists of components including a file ID (inode number), a snapshot ID, a generation ID and a flog. The file system utilizes the file handle to retrieve .. within the file system structure”
Claim 9: The method of claim 8, comprising: differentiating between the file information set and the second file information set based upon snapshot identifiers associated with the file information set and the second file information set [note: Pawlowski et al., Pawlowski et al., paragraph 0063, “the file handle is an internal representation of the data structure, i.ee., a representation of the inode data structure that is used internally within the file system. The file handle generally consists of components including a file ID (inode number), a snapshot ID, a generation ID and a flog. The file system utilizes the file handle to retrieve .. within the file system structure”
Claim 10: The method of claim 8, wherein the file information set and the second file information set comprise same file identifiers and snapshot generation identifiers [note: Pawlowski et al., paragraph 0063 generation ID and flag].
The scope of the limitations of claims 11-20 parallel claims 1-10 above, therefore they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169